department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject application of sec_6621 interest to sham transactions of a tefra partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue sec_1 whether the increased rate of interest on substantial underpayments of tax attributable to tax_motivated_transactions is a partnership_item whether the determination that the partnership engaged in a sham_transaction must be made in the partnership proceeding whether for purposes of applying the increased rate of interest partners who enter into a settlement of partnership items would be bound by a subsequent decision in the related tefra partnership case that the underlying partnerships engaged in sham transactions conclusion the increased rate of interest on substantial underpayments of tax attributable to tax_motivated_transactions is not a partnership_item the determination that the partnership engaged in a sham_transaction may be made in the partner-level proceeding for purposes of applying the increased rate of interest partners who enter into a settlement of partnership items would not be bound by a subsequent decision in the related tefra partnership case that the underlying partnerships engaged in sham transactions nonetheless the outcome of the tefra proceeding may have a strong impact on the determination of whether the underlying partnership engaged in a sham_transaction in any subsequent action challenging the applicability of the increased rate of interest facts with regard to a group of partnerships that are subject_to the tefra unified_audit and litigation procedures the service and several investors executed forms 870-p with regard to partnership items none of the agreements expressly addressed the applicability of the increased rate of interest on the face of the form or the attached schedule of adjustments some investors received an attachment indicating that the increased rate of interest would apply none of the agreements set forth the underlying basis for imposing the increased rate of interest law and analysis the sole issue for consideration is the applicability of the increased rate of interest the resolution of this issue rests primarily upon the application of the tefra unified_audit and litigation procedures to the settlements that have been executed in these related cases former sec_6621 increased interest former sec_6621 increased the interest rate to of the statutory rate on substantial underpayments of tax that exceeded dollar_figure that were attributable to tax_motivated_transactions as that term was defined in sec_6221 this provision was repealed for returns due after date without regard to extensions pub_l_no b the code defined tax_motivated_transactions as any valuation_overstatement within the meaning of former sec_6659 any loss disallowed by reason of sec_465 and any credit disallowed under sec_46 any straddle as defined in sec_1092 without regard to subsections d and e of sec_1092 any use of an accounting_method specified in regulations prescribed by the secretary as a use which may result in a substantial distortion_of_income for any period and any sham or fraudulent transaction the temporary regulations enumerate several accounting methods that might have resulted in a substantial distortion under sec_6621 see temp sec_301_6621-2t a-3 also sec_6621 authorized the secretary to specify by regulation other types of transactions that would have been treated as tax_motivated_transactions temporary sec_301_6621-2t a-4 added the following any deduction disallowed for any period under sec_183 relating to an activity engaged in by an individual or an s_corporation that is not engaged in for profit and any deduction disallowed for any period under sec_165 relating to any transaction not entered into for profit the determination of whether the increased rate of interest applies is generally based upon the nature of the underlying transactions for example if the underlying transactions are determined to be sham transactions the increased rate of interest applies by operation of law durrett v commissioner tcmemo_1994_179 similarly the same result would be reached if it were determined that any of the specified prohibited accounting methods were used the taxpayer’s individual profit_motive is irrelevant once it is determined that the transaction meets any of the specified criteria by contrast the increased rate of interest may be imposed based upon a partner’s individual profit_motive temp sec_301_6621-2t a-4 if the increased rate of interest is imposed based upon profit_motive the necessary inquiry looks at the intentions of the taxpayers 902_f2d_380 5th cir in durrett the tax_court distinguished heasley noting that w hen a transaction is the simple product of smoke and mirrors it is a factual sham regardless of whether the taxpayer may have thought that a profit might have been made the court held that the determination that the transaction is a sham without regard to profit_motive is sufficient to determine that the increased rate of interest applies durrett citing h_r conf_rep no 1986_3_cb_796 the ultimate issue in the present matter is whether the determinations that result in the application of the increased rate of interest must be made in accordance with tefra procedures such an inquiry necessarily focuses on the scope of the tefra provisions tefra generally in congress enacted the tefra1 unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners once partnership determinations become final the service and the partners are bound by those determinations i r c partnership items with the enactment of tefra congress established a unified_audit and litigation proceeding through which determinations as to partnership items are required to be made at the partnership level sec_6221 a partnership_item is any item required to be taken into account by subtitle a for the partnership’s taxable_year to the extent it is determined by regulation that such item is more appropriately determined at the partnership level than at the partner level sec_6231 the partnership aggregate and each partner’s share of items of income gain loss deduction and credit of the partnership are expressly defined by the regulations as partnership items sec_301_6231_a_3_-1 in addition to those items that may be directly reported by the partnership the regulations also state that partnership items include factors that affect the determination of partnership items sec_301_6231_a_3_-1 such factors include the accounting practices of the partnership and whether the partnership is engaged in an activity for profit id for purposes of determining whether the increased rate of interest is a partnership_item the inquiry ends with the statutory definition of partnership items partnership items are limited to items required to be taken into account under any provision of subtitle a as the tax_court has succinctly stated sec_6621 is within subtitle f not subtitle a therefore sec_6621 interest is not a ‘partnership item’ 97_tc_575 our inquiry however does not end there in addition to partnership items the preclusive effect of the tefra proceedings also applies to partnership-level determinations as to affected items smith v commissioner t c 1tax equity and fiscal responsibility act of pub_l_no 2h r conf_rep no pincite 1982_2_cb_600 memo thus though the increased rate of interest is not itself a partnership_item we must determine the extent to which it is impacted by partnership-level determinations affected items an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 the regulations clarify that affected items include items unrelated to the items reflected on the partnership return temp sec_301_6231_a_5_-1t by definition the tax treatment of affected items depends on partnership-level determinations 87_tc_783 in n c f energy partners v commissio89_tc_741 the tax_court held that the increased rate of interest is an affected_item of the type that may require findings_of_fact peculiar to the particular partner one of the partnership_item components is the deficiency that gives rise to the interest in that the amount of the deficiency is determined by taking into account partnership items 97_tc_548 the determination as to whether the partnership engaged in a tax_motivated_transaction however is not necessarily a partnership_item 97_tc_575 in affiliated equipment_leasing the investors argued that the tax_court had jurisdiction in the partnership-level proceeding to determine whether an item is attributable to a tax_motivated_transaction and that the applicability of the increased rate of interest would merely flow from the partnership_item determination the taxpayers argued that sec_301_6231_a_3_-1 which includes the character of an item in the definition of partnership items includes the underlying determination of whether the increased rate of interest applies the tax_court rejected this argument though not directly addressing the increased rate of interest smith v commissioner tcmemo_1990_510 is instructive on this point in smith the taxpayer challenged inter alia the penalty for a substantial_valuation_overstatement the service issued an affected_item notice_of_deficiency setting forth the substantial_valuation_overstatement penalty the underlying basis for the penalty was the overvaluation of partnership property the partnership had valued the property in excess of six million dollars whereas the service had issued a notice of final_partnership_administrative_adjustment in which it was determined that the value of the property was zero the valuation of the partnership asset was a necessary determination under subtitle a for purposes of computing the investment_tax_credit at the entity level and allocating that item to the partners as a result it was a partnership_item under sec_301_6231_a_3_-1 because the value of the property was a partnership_item petitioners were bound by the determination in the fpaa from which no petition was filed thus the substantial_valuation_overstatement penalty applied similarly for purposes of determining the applicability of the increased rate of interest to the extent subtitle a determinations are underlying components of the tax motivation inquiry such determinations are partnership items as the tax_court noted in dial usa inc v commissioner however the critical factor is whether the determination is required to be determined at the entity level 95_tc_1 as noted at the outset the increased rate of interest may be imposed under a variety of circumstances whether the components that underlie the application of the increased rate of interest are partnership items must be determined in light of the applicable definition of tax motivation partnership_item components of tax motivation as noted at the outset the increased rate of interest may be imposed under a variety of circumstances those circumstances constitute the underlying basis for imposing the increased interest whether the underlying basis for imposing the increased rate of interest is a partnership_item will depend upon whether it is required to be determined by the partnership under subtitle a one example is the imposition of the increased rate of interest when there is a valuation_overstatement within the meaning of former sec_6659 in smith v commissioner tcmemo_1990_510 the tax_court held that underlying components of the substantial_valuation_overstatement penalty are partnership items specifically the value placed on the asset by the partnership and the actual value of the asset those same items are components of the tax motivation determination under former sec_6621 thus to the extent those components must be determined in the partnership proceeding for purposes of determining the adjustment to items that are required to be taken into account under subtitle a those items must also be determined in the partnership proceeding for purposes of determining the applicability of increased interest as applicable to this case a sham or fraudulent transaction may also give rise to the imposition of the increased rate of interest if it is determined that the partnership engaged in sham transactions resulting in the adjustment of partnership items such an adjustment will automatically give rise to the imposition of the 3an example of the partnership_item component approach to affected items commonly occurs with regard to basis determinations see eg 97_tc_278 addressing s corporation-level determinations as components of basis which is an affected_item increased rate of interest however the sham determination is only a partnership_item to the extent it must be determined in the partnership proceeding for purposes of determining the adjustment to items that are required to be taken into account under subtitle a see sec_301_6231_a_3_-1 the present situation in the above examples we concluded that a determination at the partnership level that a transaction or the partnership as a whole met one of the criteria specified in sec_6621 results in the automatic application of the increased rate of interest in the present situation however the partners executed forms p that were silent as to the application of the increased rate of interest and did not expressly indicate the underlying basis for imposing the increased rate of interest in some instances those determinations may be required to be made under subtitle a this occurs when the issues underlying the resulting deficiency involve those same subtitle a determinations absent such a required subtitle a determination tax motivation is not required to be determined at the entity level affiliated equipment_leasing t c pincite dial t c pincite the confusion arises because the tax motivation underlying the application of the increased rate of interest is inextricably interwoven with the underlying merits of the partnership proceeding nonetheless unless the tax motivation criteria is a required subtitle a determination it is not a partnership_item affiliated equipment_leasing t c pincite in the instant case the partnership_item adjustments set forth in the fpaas were based on the commissioner’s determination that the partnerships engaged in a sham_transaction some partners entered into settlements that are silent on the sham issue because the determination that the partnership engaged in a sham_transaction is not a determination required under subtitle a the absence of such a determination is not fatal to its assertion unlike the substantial_valuation_overstatement penalty which requires subtitle a determinations a determination that a transaction is a sham is not required to be taken into account under subtitle a furthermore the assertion that the partnership engaged in a sham_transaction is consistent with the fpaas issued in this case accordingly the determination that the partnership engaged in a sham_transaction is not a partnership_item we recognize that the sham determination is akin to a partnership_item in that it may be determined in the partnership proceeding and binding on all partners and that such a partnership-level determination would be consistent with the objectives of tefra to reduce duplicative proceedings as the tax_court stated in n c f energy partners t c pincite we appreciate petitioner’s concern for avoiding repetitive litigation we doubt however that the litigation will be repetitive it has been organized by statute to avoid chaotic and disparate results any future litigation at the partner level will not be repetitive of the partnership level proceeding the doctrine_of res_judicata will apply to preclude the parties from relitigating any issue already resolved in the partnership proceeding for example the value or basis of partnership assets in focusing on the principles of res_judicata or what should more properly be characterized as collateral_estoppel the tax_court clarified how determinations made in a partnership proceeding such as the determination that a partnership is a sham may be binding on the partners without necessarily being a partnership_item a partner is generally a party to the tefra proceeding and thus is precluded from relitigating issues that were determined in the prior proceeding even absent the statutory provisions regarding finality as to partnership items in sum the determination that a partnership engaged in a sham_transaction for purposes of imposing the increased rate of interest on substantial underpayments of tax attributable to tax_motivated_transactions is an affected_item not a partnership_item this is consistent with those cases which have held that we look to the partnership proceeding to determine whether the facts lead to the conclusion that the tax motivation inquiry is satisfied because though not a partnership_item partners may be collaterally estopped from challenging a determination in a tefra proceeding that the partnership engaged in a sham_transaction as a secondary issue you have inquired whether a subsequent determination in a tefra proceeding that the partnership engaged in a sham_transaction would be binding on partners who had previously entered into a settlement sec_6231 provides that partnership items convert to nonpartnership_items when the partner enters into a settlement agreement once the partner’s partnership items convert to nonpartnership_items the partner is no longer a party to the tefra proceeding sec_6226 accordingly the partner is not bound by the outcome of the proceeding as noted by the court of federal claims the value or treatment of the items in the hands of the individual partner is determined solely by the terms of the settlement agreement and the taxpayer’s own circumstances and not by any subsequent tax_determination with respect to the partnership 36_fedclaims_250 4likewise the service may similarly be estopped from arguing in a later proceeding that the partnership engaged in a sham_transaction if it is determined in the tefra proceeding that the partnership did not engage in a sham_transaction though the partner is not bound to the outcome of the tefra proceeding the tefra proceeding may from a practical standpoint be determinative of the outcome as to the issue of the increased rate of interest for example in the plastics recycling cases the tax_court held that certain transactions were shams and applied the substantial overvaluation penalty see provizer v commissioner tcmemo_1992_177 though petitioners in related cases generally signed agreements to be bound not all partners agreed to be bound to the outcome of provizer nonetheless rather than revisiting the underlying issues the tax_court often cited to the opinion in provizer and where the parties failed to distinguish the facts the court based its decision upon the holding in provizer see eg sann v commissioner t c memo a similar result is likely here there are numerous partnerships with an identical structure and there are thousands of partners if the tax_court were to hold in the tefra proceeding that the partnership engaged in a sham_transaction that opinion would be influential though not binding in any other proceeding case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel field service by henry s schneiderman technical assistant to the assistant chief_counsel field service
